Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Van Blokland (EP 2 846 140) shows belt conveyor for a dough line that includes a conveyor device with a frame, at least two rollers supported by the frame, and a conveyor belt arranged movable in a length direction of the belt around the at least two rollers.  The frame has space arranged adjacent to an inwardly facing part of the conveyor belt that supports a weighing device with a weighing surface facing outwardly for weighing a weight 16exercised on the weighing surface as required by the independent claims.  Van Blokland (US 2014/0034448) also shows belt conveyor for a dough line that includes a conveyor device with a frame, at least two rollers supported by the frame, and a conveyor belt arranged movable in a length direction of the belt around the at least two rollers. The frame has a slot that extends in a 9width direction of the conveyor belt adjacent to an inwardly facing part 10of the conveyor belt.  The slot encloses a weighing device with a weighing surface facing outwardly for weighing a weight 16exercised on the weighing surface as required by the independent claims.  However, neither reference shows a weighing device with 12at least one housing fitting the at least one slot and that is 13slidably movable into and removable from the slot as required by the independent claims. In particular, Van Blokland ‘140 provides no detail about how the frame supports the weighing device.  Van Blokland ‘448 shows a weighing device with a housing much smaller than the slot in which it is places rather than a housing fitting the slot and there is no indication that the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651